                            Case
                            Case 2:20-cv-01311-GMN
                                 2:20-cv-01311-GMN Document
                                                   Document 7
                                                            6 Filed
                                                              Filed 09/11/20
                                                                    09/09/20 Page
                                                                             Page 1
                                                                                  1 of
                                                                                    of 3
                                                                                       3


                    1     GARMAN TURNER GORDON LLP
                          GREGORY E. GARMAN, ESQ.
                    2     Nevada Bar No. 6654
                          Email: ggarman@gtg.legal
                    3
                          TALITHA GRAY KOZLOWSKI, ESQ.
                    4     Nevada Bar No. 9040
                          Email: tgray@gtg.legal
                    5     TERESA M. PILATOWICZ, ESQ.
                          Nevada Bar No. 9605
                    6     Email: tpilatowicz@gtg.legal
                          7251 Amigo Street, Suite 210
                    7
                          Las Vegas, Nevada 89119
                    8     Tel: (725) 777-3000

                    9     Attorneys for the Reorganized Debtor
                  10                           IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF NEVADA
                  11

                  12      UNITED STATES OF AMERICA,                     USDC Case No. 20-cv-01311-GMN
                                                                        Appeal Ref. No. 20-20
                  13
                                            Appellant
                  14                                                    Bankr. Case No.: BK-S-19-16364-MKN
                          vs.                                           Chapter 11
                  15
                          EB HOLDINGS II, INC.
                  16

                  17                        Appellee

                  18      In re:

                  19      EB HOLDINGS II, INC.,
                  20                        Debtor.
                  21

                  22         STIPULATION BY AND BETWEEN UNITED STATES OF AMERICA AND EB
                          HOLDINGS II, INC. FOR EXTENSION OF TIME FOR APPELLEE EB HOLDINGS II,
                  23       INC. TO FILE ITS ANSWERING BRIEF AND APPELLANT THE UNITED STATES
                                             OF AMERICA TO FILE ITS REPLY BRIEF
                  24
                                   IT IS HEREBY STIPULATED and AGREED, by and between Appellee EB Holdings II,
                  25
                          Inc. (“EBH”), by and through its counsel, the law firm of Garman Turner Gordon LLP, and
                  26
                          Appellant United States of America, on behalf of the Department of Treasury Internal Revenue
                  27

                  28
GARMAN TURNER GORDON
7251 Amigo St., Ste 210
 Las Vegas, NV 89119
    725-777-3000
                            Case
                            Case 2:20-cv-01311-GMN
                                 2:20-cv-01311-GMN Document
                                                   Document 7
                                                            6 Filed
                                                              Filed 09/11/20
                                                                    09/09/20 Page
                                                                             Page 2
                                                                                  2 of
                                                                                    of 3
                                                                                       3


                    1     Service (“IRS,” and together with EBH, the “Parties”), by and through its counsel, the U.S.

                    2     Department of Justice, as follows:

                    3            WHEREAS, on July 14, 2020, the IRS filed its United States’ Notice of Appeal and

                    4     Statement Election (the “Notice of Appeal”) in the United States Bankruptcy Court for the District

                    5     of Nevada, Case No. 19-16364, ECF No. 149, which was referred to and docketed with the above-

                    6     captioned Court on July 15, 2020.

                    7            WHEREAS, on August 12, 2020, the Court issued its Minute Order in Chambers [ECF

                    8     No. 4] setting the briefing deadlines (the “Briefing Deadlines”) as follows:

                    9             1. Deadline for Appellant’s Opening Brief            August 26, 2020

                  10              2. Deadline for Appellee’s Answering Brief           September 9, 2020

                  11              3. Deadline for Appellant’s Reply Brief              September 23, 2020.

                  12             WHEREAS, the IRS filed its Opening Brief of Appellant United States of America [ECF

                  13      No. 5] on August 26, 2020.

                  14             WHEREAS, the Parties are engaged in settlement negotiations and, to conserve the Court’s

                  15      and the Parties’ resources and promote judicial economy and efficiency, have agreed to a thirty

                  16      (30) day extension of the deadlines for Appellee EBH to file its Answering Brief and Appellant

                  17      IRS to filed its Reply Brief.

                  18      ...

                  19      ...

                  20      ...

                  21      ...

                  22      ...

                  23      ...

                  24      ...

                  25      ...

                  26      ...

                  27      ...

                  28
GARMAN TURNER GORDON
7251 Amigo St., Ste 210                                                    2
 Las Vegas, NV 89119
    725-777-3000
                            Case
                            Case 2:20-cv-01311-GMN
                                 2:20-cv-01311-GMN Document
                                                   Document 7
                                                            6 Filed
                                                              Filed 09/11/20
                                                                    09/09/20 Page
                                                                             Page 3
                                                                                  3 of
                                                                                    of 3
                                                                                       3


                    1            NOW, THEREFORE, the Parties hereby stipulate and agree to extend the Briefing

                    2     Deadlines as follows:

                    3            1. Deadline for Appellee’s Answering Brief             October 9, 2020

                    4            2. Deadline for Appellant’s Reply Brief                October 23, 2020

                    5            Dated this 9th day of September, 2020.

                    6      GARMAN TURNER GORDON LLP                           RICHARD E. ZUCKERMAN
                                                                              Principal Deputy Assistant Attorney General
                    7

                    8
                           By: /s/ Teresa M. Pilatowicz                       By: /s/ Boris Kukso
                    9          GREGORY E. GARMAN, ESQ.                            BORIS KUKSO ESQ.
                               TALITHA GRAY KOZLOWSKI, ESQ.                       Trial Attorney, Tax Division
                  10           TERESA M. PILATOWICZ, ESQ.                         U.S. Department of Justice
                               7251 Amigo Street, Suite 210                       P.O. Box 683
                  11           Las Vegas, Nevada 89119                            Washington, D.C. 20044
                  12
                               Attorneys for EB Holdings II, Inc.                 Attorneys for United States of America, on
                  13                                                              behalf of the Department of Treasury
                                                                                  Internal Revenue Service
                  14

                  15

                  16

                  17

                  18

                  19

                  20                                                            IT IS SO ORDERED nunc pro tunc.

                  21                                                            Dated this 11
                                                                                           __ day of September, 2020.

                  22

                  23                                                            ____________________________________________
                                                                                Gloria M. Navarro, District Judge
                  24                                                            UNITED STATES DISTRICT COURT
                  25

                  26

                  27

                  28
GARMAN TURNER GORDON
7251 Amigo St., Ste 210                                                   3
 Las Vegas, NV 89119
    725-777-3000
